                                                                               A~ C ' .
                     IN THE UNITED STATES DISTRICT COURT                      MM,~    ' ., . )

                         FOR THE DISTRICT OF MONTANA                       C:ark, U S. D1:, r
                                                                             District or;-..·•
                              MISSOULA DIVISION                                     ~~:.·~ :-·


 UNITED STATES OF AMERICA,                                CR 18-54-M-DLC

                   Plaintiff,                                  ORDER

             vs.

 BRUCE BOONE WANN,

                   Defendant.


       This matter comes before the Court on the United States' Motion for Final

Order of Forfeiture.       Having reviewed said motion, the Court finds:

       1      The United States commenced this action pursuant to 18 U.S.C.

§ 844(c), 18 U.S.C. § 924(d) and 26 U.S.C. § 5872(a).

       2.     A preliminary order of forfeiture was entered on December 4, 2018.

(Doc. 37.)

       3.     All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(l).        (Doc.

41.)

       4.     It appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 844(c), 18 U.S.C. § 924(d) and 26 U.S.C. § 5872(a).

       It is therefore ORDERED that:


                                             1
      1.      The motion for final order of forfeiture is GRANTED.

      2.      Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 18 U.S.C. § 844(c), 18 U.S.C. § 924(d) and 26 U.S.C.

§ 5872(a), free from the claims of any other party, the following property:

           • Three Cardboard Tubes with end caps and multi-colored fuses;

           • Five simulator hand grenades in cardboard box with instructions;

           • One Ruger .22 caliber long rifle pistol with suppressed barrel and
             serial number removed;

           • One Ruger 22/45 MK II .22 caliber long rifle pistol, target model,
             with threaded barrel and serial number removed;

           • One F .M.A.P. Mauser Model 1909 rifle with suppressed barrel, serial
             number removed;

           • One Ruger model 10/22 carbine, .22 long rifle caliber, serial number
             112-57933, with folding stock, and one plastic Butler Creek
             magazine;

           • One RPB Industries .45 Caliber pistol, serial number SAP45241, and
             one extended magazine;

           • Plastic grocery bag containing two metal cylinders and other metal
             parts;

           • One improvised hand grenade;

           • Two training grenade fuses;

           • One silver colored blasting cap;

           • One copper colored blasting cap;


                                           2
           • Three Signal Illumination star cluster flares;

           • Two Surface Trip flares;

           • One green ammunition box containing grenade spoons;

           • Fuses, lgniters, Firing Devices, Tripwires, and other explosives-
             related components obtained from Wann; and

           • Seven grenade bodies and electronic firing device.

      3.      The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this      44£.   day of Mar. h, 2019.




                                  Dana L. Christensen, Chief District Judge
                                  United States District Court




                                           3
